Exhibit 10.11

 

First Security Group, Inc. and

FSGBANK, National Bank

Salary Continuation Agreement

 

First Security Group, Inc. and

FSGBANK, National Association

 

SALARY CONTINUATION AGREEMENT

 

THIS SALARY CONTINUATION AGREEMENT (the “Agreement”) is adopted as of this 21st
day of December, 2005, by and between First Security Group, Inc., a Tennessee
corporation (the “Corporation”), FSGBank, National Association, a national bank
located in Chattanooga, Tennessee (the “Company”), and Lloyd L. Montgomery, III
(the “Executive”).

 

The purpose of this Agreement is to provide specified benefits to the Executive,
a member of a select group of management or highly compensated employees who
contribute materially to the continued growth, development and future business
success of the Corporation and the Company. This Agreement shall be unfunded for
tax purposes and for purposes of Title I of the Employee Retirement Income
Security Act of 1974 (“ERISA”), as amended from time to time. The Company will
pay the benefits from its general assets.

 

Article 1

Definitions

 

Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:

 

1.1 “Accrual Balance” means the liability that should be accrued by the Company,
under Generally Accepted Accounting Principles (“GAAP”), for the Company’s
obligation to the Executive under this Agreement, by applying Accounting
Principles Board Opinion Number 12 (“APB 12”) as amended by Statement of
Financial Accounting Standards Number 106 (“FAS 106”) and the Discount Rate. Any
one of a variety of amortization methods may be used to determine the Accrual
Balance. However, once chosen, the method must be consistently applied. The
Accrual Balance shall be reported by the Company to the Executive on Schedule A.

 

1.2 “Beneficiary” means each designated person, or the estate of the deceased
Executive, entitled to benefits, if any, upon the death of the Executive
determined pursuant to Article 4.

 

1.3 “Beneficiary Designation Form” means the form established from time to time
by the Plan Administrator that the Executive completes, signs and returns to the
Plan Administrator to designate one or more Beneficiaries.

 

1.4 “Board” means the Board of Directors of the Company.

 

1.5 “Cause” has the same meaning as the same or any similar term provided in the
Employment Agreement.



--------------------------------------------------------------------------------

First Security Group, Inc. and

FSGBANK, National Association

Salary Continuation Agreement

 

1.6 “Change of Control” has the same meaning as the same or any similar term
provided in the Employment Agreement.

 

1.7 “Code” means the Internal Revenue Code of 1986, as amended, and all
regulations and rulings promulgated thereunder.

 

1.8 “Disability” has the same meaning as the same or any similar term provided
in the Employment Agreement.

 

1.9 “Discount Rate” means the rate used by the Plan Administrator for
determining the Accrual Balance. The initial Discount Rate is seven percent
(7%). However, the Plan Administrator, in its sole discretion, may adjust the
Discount Rate to maintain the rate within reasonable standards according to
GAAP.

 

1.10 “Effective Date” means June 1, 2005.

 

1.11 “Employment Agreement” means, as of any relevant date, the agreement then
in effect or, if no such agreement is then in effect, the agreement most
recently in effect between the Executive and the Corporation or Company, or
both, generally describing the rights, duties and obligations among the parties
concerning the employment relationship between or among such parties.

 

1.12 “Final Pay” means the current base annual salary of the Executive at
Termination of Employment.

 

1.13 “Good Reason” has the same meaning as the same or any similar term provided
in the Employment Agreement.

 

1.14 “Normal Retirement Age” means the Executive’s sixty-fifth (65th) birthday.

 

1.15 “Normal Retirement Date” means the later of the Normal Retirement Age or
Termination of Employment.

 

1.16 “Plan Administrator” means the plan administrator described in Article 8.

 

1.17 “Plan Year” means each calendar year commencing on the Effective Date.

 

1.18 “Projected Benefit” means fifty percent (50%) of Projected Final Pay.

 

1.19 “Projected Final Pay” means Final Pay increased by four percent (4%)
annually until Normal Retirement Age.

 

1.20 “Termination of Employment” means the Executive’s separation from service,
within the meaning of Section 409A(a)(2)(A)(i) of the Code.

 

1



--------------------------------------------------------------------------------

First Security Group, Inc. and

FSGBANK, National Association

Salary Continuation Agreement

 

Article 2

Benefits During Lifetime

 

2.1 Normal Retirement Benefit. Upon Termination of Employment on or after Normal
Retirement Age for reasons other than death, the Company shall pay to the
Executive the benefit described in this Section 2.1 in lieu of any other benefit
under this Article.

 

  2.1.1  Amount of Benefit. The annual retirement benefit under this Section 2.1
is thirty percent (30%) of the greater of: (a) Final Pay; or (b) the average
annual base salary of the Executive for the last three Plan Years immediately
preceding the Plan Year in which the Executive attains Normal Retirement Age. As
of each of the first ten (10) successive anniversaries of the Effective Date,
the annual retirement benefit percentage shall be increased by two (2)
percentage points so that effective June 1, 2015 and thereafter, the annual
retirement benefit percentage shall be fifty percent (50%).

 

  2.1.2  Payment of Benefit. The Company shall pay the annual retirement benefit
described in this Section 2.1 to the Executive in twelve (12) equal monthly
installments commencing on the first day of the month following the Executive’s
Normal Retirement Date. The benefit shall be paid to the Executive for fifteen
(15) years.

 

2.2 Resignation Benefit. Upon a Termination of Employment prior to Normal
Retirement Age due to a voluntary resignation by the Executive without a Good
Reason, the Company shall pay to the Executive the benefit described in this
Section 2.2 in lieu of any other benefit under this Article.

 

  2.2.1  Amount of Benefit. The annual retirement benefit under this Section 2.2
is the applicable vested percentage of the Accrual Balance determined as of the
effective date of the voluntary Termination of Employment by the Executive and
is set forth as the Deferred Vested Benefit on Schedule A. For purposes of this
Section 2.2, the applicable vested percentage depends upon the Plan Year in
which the voluntary Termination of Employment occurs, as determined in
accordance with the following table:

 

Applicable Vested Percentage

--------------------------------------------------------------------------------

   Plan Year


--------------------------------------------------------------------------------

0%

   2005

20%

   2006

40%

   2007

60%

   2009

80%

   2008

100%

   2010 or any later year

 

2



--------------------------------------------------------------------------------

First Security Group, Inc. and

FSGBANK, National Association

Salary Continuation Agreement

 

  2.2.2  Payment of Benefit. The Company shall pay the annual retirement benefit
described in this Section 2.2 to the Executive in twelve (12) equal monthly
installments commencing on the first day of the month following the Executive’s
Normal Retirement Date. The benefit shall be paid to the Executive for fifteen
(15) years.

 

2.3 Benefits on account of a Special Event occurring before Normal Retirement
Age. In the event of a Change of Control; an involuntary Termination of
Employment by the Company or Corporation without Cause; or a resignation by the
Executive for Good Reason, in any such event prior to Normal Retirement Age, the
Company shall pay to the Executive the benefit described in this Section 2.3 in
lieu of any other benefit under this Article.

 

  2.3.1  Amount of Benefit. The annual retirement benefit under this Section 2.3
is the Special Event Benefit set forth on Schedule A for the Plan Year during
which the Change of Control; involuntary Termination of Employment by the
Company or Corporation without Cause; or resignation by the Executive for Good
Reason occurs, as applicable. This benefit is determined by vesting the
Executive in one hundred percent (100%) of the Projected Benefit.

 

  2.3.2  Payment of Benefit. The Company shall pay the annual retirement benefit
to the Executive in twelve (12) equal monthly installments commencing the first
day of the month following the Executive’s attainment of his Normal Retirement
Date. The benefit shall be paid to the Executive for fifteen (15) years.

 

2.4 Disability Benefit. Upon Termination of Employment due to Disability prior
to Normal Retirement Age, the Company shall pay to the Executive the annual
retirement benefit described in this Section 2.4 in lieu of any other benefit
under this Article.

 

  2.4.1  Amount of Benefit. The annual retirement benefit under this Section 2.4
is the Disability Benefit set forth on Schedule A for the Plan Year during which
the Termination of Employment occurs. This benefit is determined by vesting the
Executive in one hundred percent (100%) of the Accrual Balance.

 

  2.4.2  Payment of Benefit. The Company shall pay the annual retirement benefit
to the Executive in one hundred eighty (180) equal monthly installments
commencing with first day of the month following the Executive’s attainment of
Normal Retirement Age.

 

2.5 No Other Early Termination Benefit. Upon any other Termination of Employment
prior to Normal Retirement Age, including a Termination of Employment with
Cause, but other than any Termination of Employment described in Section 2.2,
2.3 or 2.4 above, the Company shall not pay any benefits to the Executive.

 

3



--------------------------------------------------------------------------------

First Security Group, Inc. and

FSGBANK, National Association

Salary Continuation Agreement

 

2.6 Certain Delays of Installment Payments. Notwithstanding any other provision
of Article 2, if the Company determines that the Executive is a “key employee,”
as defined in Section 409A(a)(2)(B)(i) of the Code and any subsequent regulatory
guidance issued under Section 409A, at the time the Executive’s benefits become
payable, any installments that would otherwise become due and payable pursuant
to the preceding provisions of this Article 2 within six (6) months following
Termination of Employment shall be delayed and paid in an aggregate lump sum
amount as soon as practicable following the expiration of six (6) months from
the Executive’s Termination of Employment; provided, however, that in the event
of the Executive’s death during this period of delay, the benefits shall be
payable in accordance with Section 3.3.

 

Article 3

Death Benefits

 

3.1 Death During Active Service. If the Executive dies while in the active
service of the Company, the Company shall pay to the Beneficiary the benefit
described in this Section 3.1. This benefit shall be paid in lieu of any
benefits under Article 2.

 

  3.1.1  Amount of Benefit. The benefit under this Section 3.1 is the Death
Benefit set forth on Schedule A for the Plan Year in which the Executive dies.
This benefit is determined by vesting the Executive’s Beneficiary in one hundred
percent (100%) of the Projected Benefit.

 

  3.1.2  Payment of Benefit. The Company shall pay the Death Benefit to the
Executive’s Beneficiary in twelve (12) equal monthly installments commencing the
first day of the month following the Executive’s death. The benefit shall be
paid to the Executive’s Beneficiary for fifteen (15) years.

 

3.2 Death During Payment of a Benefit. If the Executive dies after any benefit
payments have commenced under Article 2 of this Agreement but before receiving
all such payments, the Company shall pay the remaining benefits to the
Beneficiary at the same time and in the same amounts they would have been paid
to the Executive had the Executive survived.

 

3.3 Death After Termination of Employment But Before Payment of a Benefit
Commences. If the Executive is entitled to any benefit payments under Article 2
of this Agreement, but dies prior to the commencement of said benefit payments,
the Company shall pay the same benefit payments to the Beneficiary that the
Executive was entitled to prior to death except that the benefit payments shall
commence on the first day of the month following the date of the Executive’s
death.

 

3.4 No Other Death Benefits. If the Executive dies under any circumstances other
than those described in the foregoing provisions of this Article 3, then no
benefit payments of any kind will be payable to the Executive’s Beneficiary
under this Agreement.

 

4



--------------------------------------------------------------------------------

First Security Group, Inc. and

FSGBANK, National Association

Salary Continuation Agreement

 

Article 4

Beneficiaries

 

4.1 Beneficiary Designation. The Executive shall have the right, at any time, to
designate a Beneficiary(ies) to receive any benefits payable under this
Agreement upon the death of the Executive. The Beneficiary designated under this
Agreement may be the same as or different from the beneficiary designation under
any other benefit plan of the Company in which the Executive participates.

 

4.2 Beneficiary Designation Change. The Executive shall designate a Beneficiary
by completing and signing the Beneficiary Designation Form, and delivering it to
the Plan Administrator or its designated agent. The Executive’s Beneficiary
designation shall be deemed automatically revoked if the Beneficiary predeceases
the Executive or if the Executive names a spouse as Beneficiary and the marriage
is subsequently dissolved. The Executive shall have the right to change a
Beneficiary by completing, signing and otherwise complying with the terms of the
Beneficiary Designation Form and the Plan Administrator’s rules and procedures,
as in effect from time to time. Upon the acceptance by the Plan Administrator of
a new Beneficiary Designation Form, all Beneficiary designations previously
filed shall be cancelled. The Plan Administrator shall be entitled to rely on
the last Beneficiary Designation Form filed by the Executive and accepted by the
Plan Administrator prior to the Executive’s death.

 

4.3 Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received, accepted and acknowledged in writing by the
Plan Administrator or its designated agent.

 

4.4 No Beneficiary Designation. If the Executive dies without a valid
beneficiary designation, or if all designated Beneficiaries predecease the
Executive, then the Executive’s spouse shall be the designated Beneficiary. If
the Executive has no surviving spouse, the benefits shall be paid to the
personal representative of the Executive’s estate.

 

4.5 Facility of Payment. If the Plan Administrator determines in its discretion
that a benefit is to be paid to a minor, to a person declared incompetent, or to
a person incapable of handling the disposition of that person’s property, the
Plan Administrator may direct payment of such benefit to the guardian, legal
representative or person having the care or custody of such minor, incompetent
person or incapable person. The Plan Administrator may require proof of
incompetence, minority or guardianship as it may deem appropriate prior to
distribution of the benefit. Any payment of a benefit shall be a payment for the
account of the Executive and the Executive’s Beneficiary, as the case may be,
and shall be a complete discharge of any liability under the Agreement for such
payment amount.

 

5



--------------------------------------------------------------------------------

First Security Group, Inc. and

FSGBANK, National Association

Salary Continuation Agreement

 

Article 5

General Limitations

 

5.1 Suicide or Misstatement. Notwithstanding any other provisions of this
Agreement to the contrary, the Company shall not pay any benefit under this
Agreement (a) if the Executive commits suicide within two years after the
Effective Date; or (b) if the Executive has made any material misstatement of
fact on any application for life insurance owned by the Company on the
Executive’s life.

 

5.2 Covenant not to Compete/Non-Solicitation/Confidential Information. If the
Executive is bound by any covenant of non-competition, non-solicitation or
non-disclosure of confidential information under any written agreement entered
into between the Company and/or the Corporation and the Company determines that
the Executive is in breach of any such covenant at the time any benefits are
payable under this Agreement, then the Company’s obligation to pay, or to
continue to pay, any benefits under this Agreement shall cease as of the date of
such determination.

 

Article 6

Claims and Review Procedures

 

6.1 Claims Procedure. An Executive or Beneficiary (“claimant”) who has not
received benefits under the Agreement that he or she believes should be paid
shall make a claim for such benefits as follows:

 

  6.1.1  Initiation – Written Claim. The claimant initiates a claim by
submitting to the Plan Administrator a written claim for the benefits.

 

  6.1.2  Timing of Plan Administrator Response. The Plan Administrator shall
respond to such claimant within 90 days (45 days with respect to a claim for
benefits due to the claimant’s Disability) after receiving the claim. If the
Plan Administrator determines that special circumstances require additional time
for processing the claim, the Plan Administrator can extend the response period
by an additional 90 days (30 days with respect to a claim for benefits due to a
claimant’s Disability) by notifying the claimant in writing, prior to the end of
the initial 90-day period or 45-day period, as applicable, that an additional
period is required. With respect to a claim for benefits due to the claimant’s
Disability, an additional extension of up to 30 days beyond the initial 30-day
extension period may be required for processing. In such event, written notice
of the extension shall be furnished to the claimant with the initial 30-day
extension period. Any notice of extension must set forth the special
circumstances requiring the extension of time and the date by which the Plan
Administrator expects to render its decision.

 

  6.1.3 

Notice of Decision. If the Plan Administrator denies part or all of the claim,
the Plan Administrator shall notify the claimant in writing of such denial. The
Plan

 

6



--------------------------------------------------------------------------------

First Security Group, Inc. and

FSGBANK, National Association

Salary Continuation Agreement

 

 

Administrator shall write the notification in a manner calculated to be
understood by the claimant. The notification shall set forth:

 

(a) The specific reasons for the denial;

 

(b) A reference to the specific provisions of the Agreement on which the denial
is based;

 

(c) A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed;

 

(d) An explanation of the Agreement’s review procedures and the time limits
applicable to such procedures;

 

(e) A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review;

 

(f) In the case of a claim for benefits due to a claimant’s Disability, if an
internal rule, guideline, protocol or other similar criterion is relied upon in
making the adverse determination, either the specific rule, guideline, protocol
or other similar criterion; or a statement that such rule, guideline, protocol
or other similar criterion was relied upon in making the decision and that a
copy of such rule, guideline, protocol or other similar criterion will be
provided free of charge upon request; and

 

(g) In the case of a claim for benefits due to a claimant’s Disability, if a
denial of the claim is based on a medical necessity or experimental treatment or
similar exclusion or limit, an explanation of the scientific or clinical
judgment for the denial, an explanation applying the terms of the Agreement to
the claimant’s medical circumstances or a statement that such explanation will
be provided free of charge upon request.

 

6.2 Review Procedure. If the Plan Administrator denies part or all of the claim,
the claimant shall have the opportunity for a full and fair review by the Plan
Administrator of the denial, as follows:

 

  6.2.1  Initiation – Written Request. To initiate the review, the claimant,
within 60 days (180 days with respect to a claim for benefits due to a
claimant’s Disability) after receiving the Plan Administrator’s notice of
denial, must file with the Plan Administrator a written request for review (or
the Appeals Fiduciary, as described in Section 6.3 hereof) with respect to a
claim for benefits due to a claimant’s Disability) a written request for review.
With respect to a claim for Disability benefits, in deciding an appeal of any
denial based in whole or in part on a medical judgment (including determinations
with regard to whether a particular treatment, drug, or other item is
experimental, investigational, or not medically necessary or appropriate), the
Appeals Fiduciary shall:

 

(a) consult with a health care professional who has appropriate training and
experience in the field of medicine involved in the medical judgment; and

 

(b) identify the medical and vocational experts whose advice was obtained on
behalf of the Plan Administrator in connection with the denial without regard to

 

7



--------------------------------------------------------------------------------

First Security Group, Inc. and

FSGBANK, National Association

Salary Continuation Agreement

 

whether the advice was relied upon in making the determination to deny the
claim.

 

Notwithstanding the foregoing, the health care professional consulted pursuant
to this Subsection 6.2.1 shall be an individual who was not consulted with
respect to the initial denial of the claim that is the subject of the appeal or
a subordinate of such individual.

 

  6.2.2  Additional Submissions – Information Access. The claimant shall then
have the opportunity to submit written comments, documents, records and other
information relating to the claim. The Plan Administrator or Appeals Fiduciary,
as applicable, shall also provide the claimant, upon request and free of charge,
reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits.

 

  6.2.3  Considerations on Review. In considering the review, the Plan
Administrator shall take into account all materials and information the claimant
submits relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination.

 

  6.2.4  Timing of Plan Administrator Response. The Plan Administrator shall
respond in writing to such claimant within 60 days (45 days with respect to a
claim for benefits due to the claimant’s Disability) after receiving the request
for review. If the Plan Administrator or Appeals Fiduciary, as applicable,
determines that special circumstances require additional time for processing the
claim, the Plan Administrator or the Appeals Fiduciary, as applicable, can
extend the response period by an additional 60 days (45 days with respect to a
claim for benefits due to the claimant’s Disability) by notifying the claimant
in writing, prior to the end of the initial 60-day period or 45-day period, as
applicable, that an additional period is required. The notice of extension must
set forth the special circumstances requiring the extension time and the date by
which the Plan Administrator or Appeals Fiduciary, as applicable, expects to
render its decision.

 

  6.2.5 

Hearing. Upon receiving the claimant’s written request for review pursuant to
this Section 6.2, the Plan Administrator or the Appeals Fiduciary, as
applicable, may schedule a hearing for purposes of reviewing the claimant’s
claim, which hearing shall take place not more than thirty (30) days from the
date on which the Plan Administrator or the Appeals Fiduciary received such
written request for review. All claimants requesting a review of the decision
denying their claim for benefits may employ counsel for purposes of the hearing.
At least ten (10) days prior to the scheduled hearing, the claimant and his
representative designated in writing by him, if any, shall receive written
notice of the date, time, and place of such scheduled hearing. The claimant or
his representative, if any, may request

 

8



--------------------------------------------------------------------------------

First Security Group, Inc. and

FSGBANK, National Association

Salary Continuation Agreement

 

 

that the hearing be rescheduled, for his convenience, on another reasonable date
or at another reasonable time or place.

 

  6.2.6  Notice of Decision. The Plan Administrator shall notify the claimant in
writing of its decision on review. The Plan Administrator shall write the
notification in a manner calculated to be understood by the claimant. The
notification shall set forth:

 

(a) The specific reasons for the denial;

 

(b) A reference to the specific provisions of the Agreement on which the denial
is based;

 

(c) A statement that the claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits;

 

(d) A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a);

 

(e) In the case of a claim for benefits due to a claimant’s Disability, if an
internal rule, guideline, protocol or other similar criterion is relied upon in
making the adverse determination, either the specific rule, guideline, protocol
or other similar criterion; or a statement that such rule, guideline, protocol
or other similar criterion was relied upon in making the decision and that a
copy of such rule, guideline, protocol or other similar criterion will be
provided free of charge upon request; and

 

(f) In the case of a claim for benefits due to a claimant’s Disability, if a
denial of the claim is based on a medical necessity or experimental treatment or
similar exclusion or limit, an explanation of the scientific or clinical
judgment for the denial, an explanation applying the terms of the Agreement to
the claimant’s medical circumstances or a statement that such explanation will
be provided free of charge upon request.

 

6.3 Appeals Fiduciary. For purposes of this Section 6, the Appeals Fiduciary
means an individual or group of individuals appointed to review appeals of
claims for benefits payable due to a claimant’s Disability. The Plan
Administrator shall appoint an Appeals Fiduciary. The Appeals Fiduciary shall be
required to review claims for benefits payable due to a claimant’s Disability
that are initially denied by the Plan Administrator and for which the claimant
requests a full and fair review pursuant to this Section 6. The Appeals
Fiduciary may not be the individual who made the initial adverse determination
with respect to any claim he reviews and may not be a subordinate of any
individual who made the initial adverse determination. The Appeals Fiduciary may
be removed in the same manner in which appointed or may resign at any time by
written notice of resignation to the Plan Administrator. Upon such removal or
resignation, the Plan Administrator shall appoint a successor.

 

9



--------------------------------------------------------------------------------

First Security Group, Inc. and

FSGBANK, National Association

Salary Continuation Agreement

 

Article 7

Amendments and Termination

 

This Agreement may be amended or terminated only by a written agreement signed
by the Company, the Corporation, and the Executive; provided, however, that no
such amendment or termination shall have the effect of accelerating the time or
schedule of any benefit payment due under this Agreement.

 

Article 8

Administration of Agreement

 

8.1 Plan Administrator Duties. This Agreement shall be administered by a Plan
Administrator which shall consist of the Board, or such committee or person(s)
as the Board shall appoint. The Executive may be a member of the Plan
Administrator. The Plan Administrator shall also have the discretion and
authority to (i) make, amend, interpret and enforce all appropriate rules and
regulations for the administration of this Agreement and (ii) decide or resolve
any and all questions including interpretations of this Agreement, as may arise
in connection with the Agreement.

 

8.2 Agents. In the administration of this Agreement, the Plan Administrator may
employ agents and delegate to them such administrative duties as it sees fit,
(including acting through a duly appointed representative), and may from time to
time consult with counsel who may be counsel to the Company.

 

8.3 Binding Effect of Decisions. The decision or action of the Plan
Administrator with respect to any question arising out of or in connection with
the administration, interpretation and application of the Agreement and the
rules and regulations promulgated hereunder shall be final and conclusive and
binding upon all persons having any interest in the Agreement. No Executive or
Beneficiary shall be deemed to have any right, vested or nonvested, regarding
the continued use of any previously adopted assumptions, including but not
limited to the Discount Rate.

 

8.4 Indemnity of Plan Administrator. The Company shall indemnify and hold
harmless the members of the Plan Administrator against any and all claims,
losses, damages, expenses or liabilities arising from any action or failure to
act with respect to this Agreement, except in the case of willful misconduct by
the Plan Administrator or any of its members.

 

8.5 Company Information. To enable the Plan Administrator to perform its
functions, the Company shall supply full and timely information to the Plan
Administrator on all matters relating to the date and circumstances of the
retirement, Disability, death, or Termination of Employment of the Executive,
and such other pertinent information as the Plan Administrator may reasonably
require.

 

10



--------------------------------------------------------------------------------

First Security Group, Inc. and

FSGBANK, National Association

Salary Continuation Agreement

 

8.6 Annual Statement. The Plan Administrator shall provide to the Executive,
within 120 days after the end of each Plan Year, a statement setting forth the
benefits payable under this Agreement.

 

Article 9

Miscellaneous

 

9.1 Binding Effect. This Agreement shall bind the Executive, the Company, and
the Corporation, and their beneficiaries, survivors, executors, successors,
administrators and transferees.

 

9.2 No Guarantee of Employment. This Agreement is not an employment policy or
contract. It does not give the Executive the right to remain an employee of the
Company or the Corporation, nor does it interfere with the Company’s or the
Corporation’s right to discharge the Executive. It also does not require the
Executive to remain an employee nor interfere with the Executive’s right to
terminate employment at any time.

 

9.3 Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.

 

9.4 Tax Withholding. The Company shall withhold any taxes that, in its
reasonable judgment, are required to be withheld from the benefits provided
under this Agreement. To the extent withholding tax obligations may be required
prior to any benefit payment, such withholdings may be subtracted from other
wages then payable to the Executive or, if other wages are not so reduced, the
Company will reduce the benefit amounts by a like amount as and when they become
payable to Executive. The Executive acknowledges that the Company’s sole
liability regarding taxes is to forward any amounts withheld to the appropriate
taxing authority(ies).

 

9.5 Applicable Law. The Agreement and all rights hereunder shall be governed by
the laws of the State of Tennessee, except to the extent preempted by the laws
of the United States of America.

 

9.6 Unfunded Arrangement. The Executive and Beneficiary are general unsecured
creditors of the Company for the payment of benefits under this Agreement. The
benefits represent the mere promise by the Company to pay such benefits. The
rights to benefits are not subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors. Any insurance on the Executive’s life is a general asset of the
Company to which the Executive and Beneficiary have no preferred or secured
claim.

 

9.7 Entire Agreement. This Agreement constitutes the entire agreement between
the Company, the Corporation, and the Executive as to the subject matter hereof.
No rights are granted to the Executive by virtue of this Agreement other than
those specifically set forth herein.

 

11



--------------------------------------------------------------------------------

First Security Group, Inc. and

FSGBANK, National Association

Salary Continuation Agreement

 

9.8 Interpretation. Wherever the fulfillment of the intent and purpose of this
Agreement requires, and the context will permit, the use of the masculine gender
includes the feminine and use of the singular includes the plural.

 

9.9 Alternative Action. In the event it shall become impossible for the Company
or the Plan Administrator to perform any act required by this Agreement, the
Company, Corporation, or Plan Administrator may in its discretion perform such
alternative act as most nearly carries out the intent and purpose of this
Agreement and is in the best interests of the Company.

 

9.10 Headings. Article and section headings are for convenient reference only
and shall not control or affect the meaning or construction of any of the
Agreement’s provisions.

 

9.11 Validity. In case any provision of this Agreement shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Agreement shall be construed and enforced as if
such illegal and invalid provision has never been inserted herein.

 

9.12 Notice. Any notice or filing required or permitted to be given to the
Company or Plan Administrator under this Agreement shall be sufficient if in
writing and hand-delivered, or sent by registered or certified mail, to the
address below:

 

817 Broad Street

Chattanooga, TN 37402

Attn: Secretary

 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

 

Any notice or filing required or permitted to be given to the Executive under
this Agreement shall be sufficient if in writing and hand-delivered, or sent by
mail, to the last known address of the Executive as reflected by the records of
the Company.

 

12



--------------------------------------------------------------------------------

First Security Group, Inc. and

FSGBANK, National Association

Salary Continuation Agreement

 

IN WITNESS WHEREOF, the Executive and a duly authorized representative of the
Company and the Corporation have signed this Agreement.

 

EXECUTIVE:       COMPANY:         FSGBANK, National Association         By    

Lloyd L. Montgomery, III

     

 

Title

            CORPORATION:         First Security Group, Inc.         By          
  Title    

 

13



--------------------------------------------------------------------------------

First Security Group, Inc. and

FSGBANK, National Association

Salary Continuation Agreement

BENEFICIARY DESIGNATION FORM

 

I, Lloyd L. Montgomery, III, designate the following as beneficiary of benefits
under the Agreement payable following my death:

 

Primary:

      

___________________________________________________________________________

   _____ %

___________________________________________________________________________

   _____ %

Contingent:

      

___________________________________________________________________________

   _____ %

___________________________________________________________________________

   _____ %

 

Notes:

 

  •   Please PRINT CLEARLY or TYPE the names of the beneficiaries.

 

  •   To name a trust as beneficiary, please provide the name of the trustee(s)
and the exact name and date of the trust agreement.

 

  •   To name your estate as beneficiary, please write “Estate of _[your
name]_”.

 

  •   Be aware that none of the contingent beneficiaries will receive anything
unless ALL of the primary beneficiaries predecease you.

 

I understand that I may change these beneficiary designations by delivering a
new written designation to the Plan Administrator, which shall be effective only
upon receipt and acknowledgment by the Plan Administrator prior to my death. I
further understand that the designations will be automatically revoked if the
beneficiary predeceases me, or, if I have named my spouse as beneficiary and our
marriage is subsequently dissolved.

 

Name:                                              

 

Signature:                                            Date:             

 

Received and approved by the Plan Administrator this          day of
                    , 2      

 

By:     Title:    